Citation Nr: 0101168	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-08 723	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Committee 
on Waivers and Compromises of the Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $9,257.00 to include the issue of whether waiver of 
recovery is precluded by bad faith.


REPRESENTATION

Veteran represented by:	Narciso Garcia Jr., Attorney 
at law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO) in which waiver of a debt in 
the amount of $18,004.00 was denied due to a finding of the 
Committee that the veteran had demonstrated bad faith.  

In December 1998, the veteran's VA pension benefits were 
adjusted and terminated effective from February 1, 1994.  
Because of this, the debt was reduced.  The current amount of 
the debt is calculated as $9,257.00, plus interest.


FINDINGS OF FACT

1.  In a May 1986 letter, the veteran was notified that his 
claim for VA nonservice-connected pension benefits had been 
awarded effective from April 1, 1986; he was provided a VA 
Form 21-8768 which informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.

2.  In Improved Pension Eligibility Verification Reports 
(EVRs), the veteran reported that his spouse received no 
income whatsoever.  In fact, she earned income from 
employment as well as  interest/dividend income during tax 
year 1993 and income from employment during tax year 1994.

3.  Based on evidence showing wage income for the veteran's 
spouse in 1993 and 1994, an overpayment totaling $18,004.00 
was created.  The amount of the debt has been reduced due to 
a termination of pension benefits effective from February 1, 
1994 and currently stands as $9,257.00.

4.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
a higher amount of VA benefits than he was entitled or 
benefits to which he was not entitled at all; his actions 
created the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of veteran's improved 
pension benefits in the amount of $9,257.00 is precluded by a 
finding of bad faith on the part of the veteran.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to preclude recovery by VA of 
indebtedness which is calculated in the amount of $9,257.00, 
plus accrued interest.  For the sake of clarity, the Board 
will initially review the factual background of this case; 
then review the relevant law and regulations; and finally 
analyze the claim and render a decision.

Factual Background

The veteran filed a claim for VA nonservice-connected pension 
benefits in April 1986.  In May 1986, the veteran was 
notified that his claim had been granted effective from April 
1, 1986.  In the correspondence from VA, he was also provided 
a VA Form 21-8768, which informed him that he was obligated 
to provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  In correspondence from the RO dated in May 1987, 
the veteran was advised that his pension award was amended 
effective from April 1986 to include benefits for his spouse.  

In 1987, 1988, 1989 and 1990 the veteran filed Improved 
Pension Eligibility Verification Reports (EVRs) in which he 
reported that his family's income was derived solely from his 
Social Security benefits and that his spouse received no 
income. 

In June 1991, the veteran filed an EVR in which he reported 
that his family's income was derived solely from his Social 
Security benefits in the amount of $381.90 a month and that 
his spouse received no income.  He also listed unreimbursed 
medical expenses in the amount of $1,578.00.  The veteran 
also claimed therein that he had an unmarried dependent 
child, verification of which was requested by the RO in June 
1991.

In November 1991, the RO advised the veteran that his pension 
award had been amended based on the EVR which was submitted 
in June 1991.  He was also notified therein that his rate of 
VA pension was directly related to his family income and that 
adjustments in the benefit payments must be made whenever 
there is a change in family income.  He was advised that he 
must notify VA immediately if he or his family received any 
income from a source other than that reported on the EVR and 
that he must report any changes in income or risk the 
creation of an overpayment on the account.

In an EVR filed in June 1992, the veteran he reported that 
his family's income was derived solely from his Social 
Security benefits in the amount of $383.00 a month and that 
his spouse received no income.  He also listed unreimbursed 
medical expenses in the amount of $530.98.  He again claimed 
therein that he had an unmarried dependent child.

In correspondence from the RO also issued in July 1992, the 
veteran was advised that his disability pension award had 
been amended based on the EVR which was submitted in July 
1992.  He was again notified that his rate of VA pension was 
directly related to his family income and that adjustments in 
the benefit payments must be made whenever there is a change 
in family income and that he must notify VA immediately if he 
or his family received any income from a source other than 
that reported on the EVR and that he must report any changes 
in income or risk the creation of an overpayment on the 
account.

In May 1993, the veteran filed an EVR in which he reported 
that his family's income was derived solely from his Social 
Security benefits in the amount of $371.00 a month and that 
his spouse received no income.  He provided an accounting of 
unreimbursed medical expenses in the amount of $972.20.  He 
again claimed therein that he had an unmarried dependent 
child.

In May 1993, the veteran was advised by the RO that his 
disability pension award had been adjusted based on the 
current income received and expected as reported in the 1993 
EVR.  In correspondence from the RO issued in June 1993, the 
veteran was advised that his disability pension award had 
been amended based on the EVR which was submitted in May 
1993.  

In June 1994, the veteran filed an EVR in which he reported 
that his family's income was derived solely from his Social 
Security benefits in the amount of $418.10 a month and that 
his spouse received no income.  He provided an accounting of 
unreimbursed medical expenses in the amount of $518.22.  

In correspondence from the RO issued in June 1994, the 
veteran was advised that his disability pension award had 
been amended from June 1, 1993, based on the EVR which was 
submitted in June 1994.  

In September 1996, the veteran received correspondence from 
the RO advising him that information had been received which 
showed that his spouse had received earned income (wages for 
employment) and unearned income (interest/dividends)  in the 
1993 tax year.  It was noted that such income had not been 
previously reported to VA.  It was proposed by the RO that 
the veteran's pension award would be amended to include this 
income during the 1993 tax year and continuing for subsequent 
reporting years.  It was specifically proposed that this 
income be counted from February 1, 1993 and continued to 
count for subsequent years, unless evidence was provided to 
show that the total family income was not the same in the 
years subsequent to 1993.  

In the September 1996 correspondence, the veteran was 
specifically advised of the provisions of 38 C.F.R. § 3.23, 
which provide that the maximum annual pension rate of 
$9980.00 for a married veteran must be reduced dollar for 
dollar for any countable annual family income.  He was also 
apprised of the provisions of 38 C.F.R. § 3.660 which require 
the reporting of all income changes immediately upon learning 
of them and adjustment in entitlement effective the end of 
that month.  He was advised that he could present evidence to 
show his spouse's actual interest income for 1994 and 1995 
and his spouse's projected interest income for 1996.  The RO 
also requested that he provide copies of his federal income 
tax returns for tax years 1994 and 1995 and a statement 
showing his spouse's total projected income from employment 
for tax year 1996 or, copies of his spouse's wage and earning 
statements for 1994, 1995 and 1996 showing the gross amounts 
and dates of her receipt of wage payments.

In July 1997 the RO received Congressional correspondence.  
Therein, it was stated that the veteran had reported that his 
wife had worked for a food store for a brief period in 1994.  
It was also noted that the veteran's spouse indicated that 
she had contacted VA prior to seeking employment to make 
certain that it would not have a negative impact on the 
receipt of VA benefits and was told that it would not.  The 
correspondence indicated that a financial statement was 
enclosed which showed that once the veteran and his family 
paid their monthly obligations, they had a negative cash flow 
and that therefore it would be against equity and good 
conscience to collect the overpayment.

In July 1997, the veteran filed a waiver of overpayment of 
indebtedness in the amount of $18,004.00, stating that he was 
financially unable to repay the debt.  The veteran also 
stated that his wife had not worked since 1993 and that she 
had called the VA RO in Waco, Texas in 1993 to ask if her 
employment would effect the receipt of VA pension benefits 
and that the RO had said that it would not.  He stated that 
his future contacts with the county service office had never 
mentioned anything about reporting this income.  Also 
submitted was an income statement for the 1994 tax year in 
which wages from a food store in the amount of $6225.00 was 
listed, as well as interest income in the amount of $191.00.

The claim was referred to the Committee in August 1997.  At 
that time the amount of the original debt was listed as 
$18,004.00 and it was noted that $324.00 had been received, 
leaving a balance of indebtedness in the amount of 
$17,680.00. 

In September 1997, the Committee denied the claim for a 
waiver of the debt.  The Committee explained that although 
neither fraud or misrepresentation had been shown, bad faith 
had been shown.  The Committee explained that bad faith was 
shown by the fact that the veteran willfully and 
intentionally failed to disclose the total amount of his 
family income and net worth on EVR's dated from 1993 forward.  
The Committee stated that the veteran chose to withhold these 
material facts with full knowledge that the pension rate is 
based upon all income from all sources to himself and his 
spouse.  It was noted that he had consistently been informed 
of the immediate notice requirements for any change in the 
amount of previously reported income and any additional 
income not previously reported.

In April 1998, the Committee affirmed the denial of the 
waiver.  In May 1998, the veteran requested that he be paid 
only half of his pension benefits and that the other half of 
his benefits be utilized to pay the VA debt.  Also in May 
1998, the veteran submitted a second statement indicating 
that his wife has worked during 1993 only,  with her income 
being reported during the 1994 tax year.  He also stated that 
he had more debt than income, rendering it impossible to pay 
the debt, adding that he was also no longer in receipt of VA 
benefits.  He also stated that he had been given bad advice 
by both a veterans services officer and Social Security 
personnel with respect to reporting the income of his spouse 
and the impact of such income on the receipt of VA pension 
benefits.  

Correspondence from the RO dated in December 1998 reflects 
that based upon the veteran's May 1998, his benefits were 
reduced to $0.00, effective from February 1, 1994.  In doing 
so the amount of the indebtedness was reduced to $9,257.00.

In April 1999, the veteran filed a Financial Status Report in 
which he listed total monthly net income in the amount of 
$687.05 and total average monthly expenses in the amount of 
approximately $684.00.  Also listed were monthly installment 
debts in the amount of $219.00.  Past due amounts of $719.81 
were also reported.

In May 1999, the Committee denied waiver of the debt in the 
amount of $9,257.00.

In November 2000, the veteran filed another Financial Status 
Report.  He listed total monthly net income in the amount of 
$713.00 and total average monthly expenses in the amount of 
approximately $375.83.  Also listed were monthly installment 
debts in the amount of $320.71.  Past due amounts in excess 
of $2600.00 were also reported.

Applicable Law and Regulations

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (2000).  It should be emphasized that 
only one of the three elements (fraud, misrepresentation, or 
bad faith) need be shown to preclude consideration of waiver 
of recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of non service- 
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid. The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income. 38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

Analysis

As an initial matter, the veteran does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA pension benefits based on information 
supplied by the veteran to VA.  The Board finds that the 
indebtedness of $9,257.00 was properly established.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In essence, the Board must make a determination as to whether 
the information supplied by the veteran was provided without 
intent to seek an unfair advantage, or whether the furnishing 
of such information constituted bad faith on his part.

The Board notes that when it initially considers whether the 
veteran engaged in bad faith, it is not bound by any 
determination of the RO in that regard.  The Board also notes 
that the denial of the waiver due to bad faith by the 
Committee was based upon a finding that there was a willful 
intention on the part of the claimant to seek an unfair 
advantage.  There is no indication in the Committee's 
reasoning that the finding of bad faith was improperly based 
on the veteran's neglect or refusal to fulfill some duty or 
contractual obligation, which has been nullified by the Court 
as a basis for a finding of bad faith.  See Richards v. 
Brown, 9 Vet. App. 255 (1996).

In July 1999, the veteran's representative presented argument 
concerning the matter at issue.  He stated that the veteran's 
spouse started working at a convenience store in June 1993.  
He stated that two weeks before she started, she called the 
RO in Waco, Texas and spoke to a VA employee.  The statement 
indicated that she told the VA employee that she was planning 
to go to work and asked him whether it would affect her 
husband's VA pension benefits and was told that it would not, 
as long as the veteran himself was not working.  The 
veteran's representative further indicated that the veteran's 
spouse worked for one year until June 1994 when she had to 
stop due to a medical condition.  

In essence, the veteran has also argued that that he did not 
engage in bad faith in his failure to report his spouse's 
income because he did not believe that he was required to 
report this income.

A review of the record reveals that the veteran was notified 
that his claim for VA non service-connected pension benefits 
had been awarded in a May 1986 letter from the RO.  At that 
time, he was clearly informed that he was required to notify 
the VA of all family income and changes thereto.  He was 
provided a VA Form 21-8768 which set forth these requirements 
in a clear and unambiguous manner.  In addition, he was 
informed that if he failed to accurately report his income, 
an overpayment may be created which would then be subject to 
recovery.  The veteran was again informed of these 
requirements in May 1987, November 1991, July 1992, June 1993 
and June 1994.  Thus, the veteran was specifically and 
repeatedly advised that he was required to notify the VA of 
all family income and changes thereto.

The record reflects that in fact the veteran's spouse was 
employed at a convenience store from approximately June 1993 
until June 1994, a fact which the evert does not essentially 
deny.  It is also undisputed that the veteran's spouse earned 
income from such employment.  Yet, in both May 1993 and June 
1994, he submitted EVRs in which he did not report any income 
for his spouse.  In both of those EVRs he also specifically 
represented that there was no change in income during the 
past 12 months and that neither he or his spouse received 
wages or were employed at any time during the past 12 months.    

In sum, the veteran did not report wage income for his spouse 
while she was earning such income in 1993 and 1994, despite 
the clear and repeated notices from the VA to do so.  Despite 
these clear notifications by the RO, the veteran deliberately 
failed to disclose his spouse's income in the EVRs submitted 
in 1993 and 1994.  He waited until more than a full two years 
thereafter, without any explanation for such delay, to report 
this income.  In the meantime, he continued to receive VA 
benefits based on these incorrect and false reports of 
income. 

The veteran maintains that he did not believe that he was 
required to report income received by his spouse.  However, 
as described above, the EVR form specifically requests that 
gross wages for all employment for the veteran and his spouse 
be reported and includes a line for reporting this income.  
The veteran clearly mis-represented the truth by placing a 
"0" in this entry for his spouse in both the 1993 and 1994 
EVRs.  Moreover, as previously noted, he was advised numerous 
times of the requirement to immediately report changes in the 
family income he failed to do so.

The veteran's other primary contention with respect to bad 
faith is that he was given incorrect advice by a VA employee 
when he and his spouse specifically asked whether it was 
necessary to report her wages if she were to work and if her 
receipt of wages would effect his VA pension benefits.  

After having considered the evidence the Board has conclude 
that the reported conversations with a government employee is 
contrary to the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed.Cir. 1997) [recognizing the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."]  The record is 
replete with written instructions to the veteran which 
specifically informed him that any income earned by his 
spouse was required to be included in EVRs.  The veteran 
would have the Board believe that (1) notwithstanding this, 
he felt constrained to contact VA and inquire about this and 
(2) that he received erroneous advice from VA on this matter, 
even though the correct answer (a spouse's income is 
reportable) is quite clear.  The Board further notes that 
there is no evidence of such conversation aside from the 
contentions of the veteran.  In the context of the record, 
there is no reason why the alleged conversation should have 
occurred and these is no probative evidence that the 
conversation did in fact occur.

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2000).
The evidence makes it abundantly clear that the veteran was 
informed specifically and repeatedly of the responsibility of 
reporting changes in the family income and failed to do so.  
The Board further observes that even if the veteran did not 
read the instructions from VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning income received by his spouse in 1993 and 1994, 
thus retaining VA benefits that he was not entitled to.  The 
veteran was fully informed of VA actions to be taken if he 
improperly reported his income and thus, he had the knowledge 
of the likely consequences of his actions. 

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA that his spouse was 
earning income in order to retain the full amount of VA 
disability pension benefits that he was receiving.  That is, 
the veteran, in an unfair and deceptive manner, refused to 
inform the VA accurately of his family income so that he 
could wrongfully continue to receive VA benefits to which he 
was not entitled or to continue receiving VA benefits in 
excess of which he was entitled to receive. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
veteran engaged in bad faith when he inaccurately reported 
his family's income to the VA.  

The Board is aware that the veteran has contended that the 
charged indebtedness should not be collected because this 
would cause him financial hardship.  However, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (2000).


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied due to bad faith.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

